                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiff,                                  8:13CR45

        vs.
                                                                       ORDER

TYLER JOSEPH KEUP,

                          Defendant.



       This matter is before the Court on the defendant’s motion for a copy of his Sentencing
Memorandum, Filing No. 49, and to waive the fees associated with the costs of the copies. (Filing
No. 133). The Court sentenced Defendant on December 17, 2013 (Filing No. 51 and 54). The
Court sentenced Defendant for violating his supervised release on March 14, 2018 (Filing No. 126
and 127) and the time to file an appeal has expired. At this time, the defendant has no motions or
cases pending before this court. Accordingly, the Court will deny the motion.
       IT IS ORDERED:
       1.      That the defendant’s Motion for Copies (Filing No. 133) is denied.
       2.      The Clerk of the Court is directed to mail a copy of this order to the defendant at
his last known address.

       Dated this 23rd day of December, 2019.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
